NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted April 2, 2008*
                                    Decided April 3, 2008

                                            Before

                              MICHAEL S. KANNE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No.  07‐3979

WALID IHMOUD,                                        Appeal from the United States District
     Petitioner‐Appellant,                           Court for the Southern District of
                                                     Indiana, Indianapolis Division
       v.
                                                     No. 1:06‐cv‐1823‐SEB‐JMS
BRIAN JETT, 
     Respondent‐Appellee.                            Sarah Evans Barker
                                                     Judge.

                                          O R D E R

        Federal inmate Walid Ihmoud brought suit claiming that prison authorities extorted
restitution payments from him.  Ihmoud is serving a prison term of 38 years for arson and
mail fraud, and as part of his sentence he was ordered to pay restitution of over a million


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3979                                                                             Page 2

dollars “immediately” or, if he was not able to make a lump‐sum payment, in monthly
installments of at least $500 beginning upon his release from prison.   The sentencing court
also recommended that Ihmoud participate in the Inmate Financial Responsibility Program
(IFRP) to develop a payment schedule during his incarceration.  See 28 C.F.R. §§ 545.10‐11.
   
        Ihmoud did enroll in the IFRP and executed an agreement permitting the Bureau of
Prisons (BOP) to withdraw monthly payments of $77 from his prison account in order to
pay restitution.  He became unhappy with the prison’s application of the IFRP, however,
and mailed “notices” to several prison authorities asserting that the withdrawals were
unlawful.  He did not seek resolution of his objections through the prison’s administrative
remedy process, though, instead choosing to go directly to federal court.  The district court
construed his complaint as a petition for habeas corpus relief and dismissed the suit because
Ihmoud had not exhausted his administrative remedies.  Ihmoud appeals the denial of his
petition, arguing that he did exhaust his administrative remedies and that the district court
should have construed his submission as a Bivens suit.  See Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

        The IFRP is a means of executing an inmate’s sentence, and thus complaints about
the BOP’s administration of the program are cognizable under 28 U.S.C. § 2241.  See
Matheny v. Morrison, 307 F.3d 709, 711‐12 (8th Cir. 2002) (stating that challenges to IFRP
collection mechanisms concern execution of sentence and are therefore correctly framed as
section 2241 claims); McGhee v. Clark, 166 F.3d 884, 885‐87 (7th Cir. 1999) (recognizing
district‐court jurisdiction over claims arising from implementation of IFRP); Valona v. United
States, 138 F.3d 693, 694 (7th Cir. 1998) (stating that motion seeking relief on grounds
concerning execution of sentence but not validity of conviction falls under section 2241). 
Ihmoud accordingly has no basis for complaining that the district court treated his
submission as a petition under section 2241.  Valona, 138 F.3d at 694.

        But regardless how the district court construed his claim, Ihmoud was still required
to exhaust his administrative remedies before seeking recourse in federal court.  See
Richmond v. Scibana, 387 F.3d 602, 604 (7th Cir. 2004) (observing that common‐law
exhaustion rule applies to section 2241 actions); Dale v. Lappin, 376 F.3d 652, 655 (7th Cir.
2004) (noting that exhaustion is a precondition to filing a Bivens suit); McGhee, 166 F.3d at
887 (holding that challenge to IFRP collection methods must be administratively exhausted).
 Ihmoud argues that the “notices” he mailed to various prison authorities constituted
sufficient use of the BOP’s administrative machinery to overcome the exhaustion
requirement.  But proper exhaustion requires that an inmate comply with the BOP’s rules
governing filing and prosecution of a complaint.  See Woodford v. Ngo, 126 S.Ct. 2378, 2385‐
86 (2006); Richmond, 387 F.3d at 604; Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). 
Ihmoud did not even attempt to make use of the BOP’s administrative remedy process, let
No. 07‐3979                                                                          Page 3

alone exhaust it.  See 28 C.F.R. §§ 542.13‐15 (outlining requirements that inmate must first
attempt to resolve the issue informally with a staff member, then file a written complaint
with the warden, then appeal to the regional director and finally the general counsel).  The
district court properly denied Ihmoud’s petition.  See McGhee, 166 F.3d at 887.
                                                                                  AFFIRMED.